Citation Nr: 1746303	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-01 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1997 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The issue of entitlement to a TDIU was subsequently raised by the record.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript is of record.

In September 2016, the Board remanded the issue for further development.  The Veteran's claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not return a completed VA Form 21-8940 to support his claim, and there is no indication in the competent and credible evidence of record that he is unable to secure or follow a substantially gainful occupation due to his PTSD.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 4.16, 4.19.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran meets the schedular criteria for a TDIU as of November 17, 2008.  38 C.F.R. § 4.16(a).  In the September 2016 remand, the Board found that the issue of a TDIU was raised by the record in the Veteran's statements to the August 2015 VA PTSD examiner and remanded the claim for further development.  In December 2016, VA furnished the Veteran with a notice letter and requested that he complete VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  

Notably, VA's duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  A veteran must cooperate when he is asked for information that is essential in obtaining the evidence to substantiate his claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  A substantially complete VA Form 21-8940 is required to establish entitlement to a TDIU because it gathers relevant and indispensable information regarding a claimant's disabilities and employment and educational histories.  VA Adjudication Manual M21-1 IV.ii.2.F.2.b.  

Here, the Veteran did not return a completed VA Form 21-8940 to support his claim.  Under the VA Adjudication Manual, when this form has not been submitted, the issue of TDIU, whether expressly or reasonably raised, will be denied.  See M21-1 IV.ii.2.F.4.k, Reasons for Denying IU Claims (deny entitlement to IU if the facts demonstrate that the Veteran has failed to cooperate with development, such as failing to return a completed VA Form 21-8940 when requested).

In any event, absent the completed requisite form, the Board emphasizes that the Veteran has presented conflicting information regarding his work history over the course of the appeal period, and his statements in this regard therefore lack credibility.  While he reports that he has been unemployed since either 2011 (see August 2015 VA examination report), 2012 (see October 2015 VA Form 21-4138), or 2013 (see May 2015 Board Hearing Transcript at 5), other evidence of record shows that he was in fact working during this time.  Specifically, a May 2012 VA treatment record reflects the Veteran missed an appointment due to work.   Months later, he reported starting a new job on August 27, 2012.  See August 2012 VA treatment record.  Subsequently, he was hired as a program administrator at Inspiration Life Corp. beginning April 15, 2013.  See June 2013 VA Vocational Rehabilitation and Employment (VR&E) letter.  In an October 2013 VA treatment record, he reported working as an account manager.  During his March 2015 VA examination, the Veteran stated he worked in the field of business management.  A few months later at an August VA examination, he reported that he was a self-employed businessman.  In a different August 2015 VA examination report, the Veteran reportedly last worked as a regional director in 2011 or 2012.  He stated that he stopped working because he was not performing and that he "parted ways with his supervisor who he thought was paranoid and racist."  He reported that he then tried to start his own company but it did not work out and "he lost his desire to follow through in 2012, or 2013."  In a July 2016 VA treatment record, the Veteran indicated that he was currently working.  Later, in an August 2016 VA treatment record, he stated that he was presently a preacher, and then he stated that he was working at a non-profit that helps school kids and that he worked full time in an October 2016 VA treatment record. 

The Board acknowledges that the Veteran may have had periods of unemployment during the appeal period.  However, as noted above unemployment and/or underemployment are not equivalent to unemployability, and considerable industrial impairment due to the Veteran's PTSD is already contemplated in the 70 percent rating currently assigned.  38 C.F.R. § 4.1 (the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  Here, there is no indication in the competent and credible evidence of record that the Veteran is incapable of performing the physical and mental acts required by employment due to his PTSD.  Given the Veteran's above-described credibility issues, his opinion in this regard is of no probative value.  

Accordingly, given the Veteran's failure to complete VA Form 21-8940 necessary to adjudicate his claim, and in light of other information of record, entitlement to a TDIU is denied.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


